     Case 2:21-cv-02998-VAP-JC Document 1 Filed 04/07/21 Page 1 of 5 Page ID #:1




 1     IGOR FRADKIN, ESQ., State Bar No. 299491
 2     DOWNTOWN L.A. LAW GROUP
       601 N. Vermont Ave.
 3     Los Angeles, CA 90004
 4     Tel: (213)389-3765
       Fax: (877)389-2775
 5
       Email: lgor@downtownlalaw.com
 6
 7     Attorneys for Plaintiff
       MITCHELL MATHEWS
 8
 9
10
                        UNITED STATES DISTRICT COURT
11
                             DISTRICT OF CALIFORNIA
12
13
       MITCHELL MATHEWS, an individual.          Case No.:
14
15                                               (UNLIMITED CIVIL ACTION)
                              Plaintiff,
16                                               COMPLAINT FOR DAMAGES
17            V.
                                                     1. NEGLIGENCE - MOTOR
18
       UNITED STATES OF AMERICA; and                    VEHICLE
19     DOES 1 to 50, inclusive.
20
                              Defendants.
21
22
23
             COMES NOW PLAINTIFF MITCHELL MATHEWS, complaining of
24
       Defendants and alleges as follows:
25
                                            I.
26
                                    JURISDICTION
27
       1.    This action is brought pursuant to the Tort Claims Act, 28 U.S.C.
28
       §2671 et seq. Jurisdiction is founded on 29 U.S.C. §§1346(b).


                                 COMPLAINT FOR DAMAGES
     Case 2:21-cv-02998-VAP-JC Document 1 Filed 04/07/21 Page 2 of 5 Page ID #:2




 1                                              II.
 2                                           VENUE
 3     2.     Venue is proper in the Central District of California. The motor
 4     vehicle accident giving rise to this complaint occurred near Nash St. & El
 5     Segundo Blvd., El Segundo, CA 90245, which is within the present judicial
 6     district. Plaintiff also resides within this judicial district.
 7                                              III.
 8                                          PARTIES
 9     3.     Plaintiff MITCHELL MATHEWS (hereafter "PLAINTIFF") is and at
10     all relevant times was a resident of Los Angeles County, California.
11     4.     At all times relevant herein, the Defendant UNITED STATES OF
_12    AJvffiRICA is a governmental agency.
13                                              IV.
14                        FACTS COMMON TO ALL ACTIONS
15     5.     On or about October 31, 2018 Plaintiff was lawfully operating his
16     vehicle northbound on Nash St. near El Segundo Blvd.. Defendant's
17     employee was operating his vehicle northbound on Nash St. and negligently
18     merged into Plaintiff's lane of travel without caution and in such an unsafe
19     manner that it violently collided into Plaintiffs vehicle.
20     6.     On said date, Defendant UNITED STATES OF AMERICA's
21     employee drove carelessly, negligently and with extreme recklessness,
22     including, but not limited to, negligently merging into Plaintiff's lane of
23     travel without caution and in such an unsafe manner.
24     7.     In so executing the lane change, Defendant UNITED STATES OF
25     A:rvIBRICA' s employee carelessly and negligently struck Plaintiff
26     MITCHELL MATHEWS's vehicle as it traveled northbound on Nash St..
27     Ill
28     Ill


                                                 2
                                     COMPLAINT FOR DAMAGES
      Case 2:21-cv-02998-VAP-JC Document 1 Filed 04/07/21 Page 3 of 5 Page ID #:3




  1     8.    On August 3, 2020, the Plaintiff submitted a claim based on the
  2     allegations herein to the UNITED STATES OF AMERICA for
 . T . ·administrative settlement. The Defendant UNITED STATES OF AMERICA
  4     did not expressly deny the claim and six months have passed. Accordingly,
  5     Plaintiff has complied with the requirements of the Federal Tort Claims Act
  6     for the timely filing of claims.
  7                                           v.
  8                        FIRST COUNT/CAUSE OF ACTION
  9              NEGLIGENT OPERATION OF A MOTOR VEHICLE
 1O 9.        Plaintiff incorporates herein by reference paragraphs I through 8,
 11     above as though fully set forth herein.
 12     10.   On October 31, 2018, a U.S. Postal Service mail-delivery truck was
 13     operated by Defendant UNITED STATES OF AMERICA's agent or
 14     employee as he/she was in the course and scope of his/her employment with
 15     Defendant UNITED STATES OF AMERICA.
 16     11.   Defendant UNITED STATES OF AMERICA's employee was driving
 17-    negligently and carelessly, including, but not limited to, negligently merging
 18     into Plaintiffs lane of travel without caution and in such an unsafe manner.
 19     12.   Defendant UNITED STATES OF AMERICA and its agents and
 20     employees acted carelessly, recklessly, unskillfully, unlawfully, tortiously,
 21     wantonly and wrongfully entrusted, permitted, managed, serviced, repaired,
· 22    inspected, maintained, operated, controlled, and drove the U.S. Postal
 23     Service Truck as to proximately cause the same to collide against the vehicle
 24     which Plaintiff, MITCHELL MATHEWS, was then operating, as aforesaid,
 25     thereby proximately causing the injuries and damages hereinafter mentioned.
 26     13.   Defendant UNITED STATES OF AMERICA's employee was also
 27     negligent in failing to keep attentive as to his/her whereabouts and oncoming
 28     traffic. Said Defendant knew or should have known that there was oncoming


                                                  3
                                     COMPLAINT FOR DAMAGES
       Case 2:21-cv-02998-VAP-JC Document 1 Filed 04/07/21 Page 4 of 5 Page ID #:4




   1     traffic and attempting to change lanes in front of said traffic would be unsafe,
   2     all of which negligence, carelessness and recklessness constituted the
-- 3 .   -proximate cause of him/her striking Plaintiffs vehicle.
   4     14.   As a proximate result of each and all of the aforesaid acts and
   5     omissions of the Defendants, Plaintiff was injured about his body and its
   6     members and was rendered sick, sore, lame and disabled, and was injured in
   7     health, strength and activity, a portion of said injuries being permanent. As a
   8     result of said injuries, Plaintiff has had, and in the future will have, physical,
   9     mental and emotional pain, suffering, worry and anxiety .
 .IO     15.    As a proximate result of each and all of the aforesaid acts and
  11     omissions of the Defendants, Plaintiff suffered grave and serious mental
  12     anguish, fear, anxiety and illness, a portion of said injuries being permanent.
  13     As a proximate result of said injuries and damages, Plaintiff has had, and in
  14.    the future will have, physical, mental and emotional pain, suffering, worry
  15     and anxiety.
  16     16.   By reason of said injuries, Plaintiff has incurred, and probably will
  17     incur in the future, hospital, surgical, ambulance, medical, nursing and
  18     household expenses, all to his further damage.
  19     17.   By reason of said injuries, Plaintiff was unable to do his usual work for
  20     a period of time, has been unable to do a portion of his work since that time,
  21     will be partially disabled in the future and has sustained damage to his future
  22     earning capacity, all to this damages, according to proof.
  23     18.   By reason of said injuries, Plaintiff has sustained damage to his future
  24     earning capacity, all to his further damage, according to proof.
  25     19. · As a proximate result of each and all of the aforesaid acts and
  26     omissions of the Defendants, Plaintiffs' bicycle sustained damage, according
  27     to proof.
  28.



                                               4
                                      COMPLAINT FOR DAMAGES
   Case 2:21-cv-02998-VAP-JC Document 1 Filed 04/07/21 Page 5 of 5 Page ID #:5




  1    20.      By reason of said collision, Plaintiff was deprived of the use of a
  2    vehicle for a period of time, all to Plaintiffs further damage, according to
  3    proof.
  4                                               VI.
  5                                           PRAYER
  6             WHEREFORE, Plaintiff demands the following relief, jointly and
  7    severally, against all the Defendants;
  8    a)       For damages for injuries sustained due to the negligence of Defendant
  9    UNITED STATES OF A:rv.IERICA's agent and employees, including past and
 1O future medical expenses, lost wages, loss of earning capacity, pain and
 11    suffering, mental anguish, and all other appropriate damages resulting from
 12    his injuries.
 13    b)       Costs of suit necessarily incurred herein; and
 14    c)       Such further relief as the Court deems just or proper.
 15
 16    DATED: April 7, 2021                        DO~WN~ LAW GROUP
 17
 18                                                IGOR F       KIN, ESQ.
                                                   Attorneys for Plaintiff,
 19
                                                   MITCHELL MATHEWS
 20
                                     JURY TRIAL DEMAND
 21
                Plaintiff demands trial by jury of all issues so triable.
 22
 23
       DATED: April 7, 2021                        DOW TOWN L.A. LAW GROUP
 24
 25
                                                   IGO FRADKIN, ESQ.
 26                                                Attorneys for Plaintiff,
· 27                                               MITCHELL MATHEWS
 28


                                                5
                                       COMPLAINT FOR DAMAGES
